REVERSE and VACATE; and Opinion Filed May 13, 2016.




                                            S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-15-00398-CV

                             FREDERICK E. MCDONALD, IV, Appellant
                                            V.
                                EMILY C. MCDONALD, Appellee

                         On Appeal from the 301st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-07-09019

                                MEMORANDUM OPINION
                             Before Justices Francis, Fillmore, and Schenck
                                      Opinion by Justice Schenck
        Appellant Fredrick E. McDonald, IV appeals a turnover order issued by the trial court.

The trial court’s Final Judgment, which forms the basis of the turnover order, is the subject of an

appeal before this court in cause number 05–15–00338–CV. In light of this court’s May 11,

2016 opinion and judgment in that cause, we reverse the trial court’s turnover order and vacate

the order in its entirety.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE


150398F.P05
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

FREDERICK E. MCDONALD, IV,                            On Appeal from the 301st Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-07-09019.
No. 05-15-00398-CV          V.                        Opinion delivered by Justice Schenck,
                                                      Justices Francis and Fillmore participating.
EMILY C. MCDONALD, Appellee

        In accordance with this Court’s opinion of this date, the turnover order issued by the trial
court is REVERSED and VACATED and that:

        It is ORDERED that appellant FREDERICK E. MCDONALD, IV recover his costs of
this appeal from appellee EMILY C. MCDONALD.


Judgment entered this 13th day of May, 2016.




                                                –2–